Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on June 10, 2019. The Preliminary Amendment filed on September 06, 2019 has been entered. Claims 1-20 have been cancelled. Claims 21-40 have been added and are pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 15/136,013, filed on April 22, 2016 (now U.S. Patent No. 10,360,790).

                                                  Drawings
The drawings filed on 06/10/2019 are acknowledged and are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10,360,790 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
s 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to disclose, teach, or fairly suggest each and every limitations of the invention recited in independent claims 21, 31, and 39. Specifically, the prior art does not disclose the controller to perform operations to distribute at least one transition sequence among the first relay and the second relay, the operations comprising: generate at least one of the first relay command signal and the second relay command signal in response to the first and second generated presence signals/user input signal, wherein a temporal sequencing of the first and second relay command signals are generated according to a predetermined live load switching sequence distribution among the first and second relays; and, transmit the generated at least one of the first relay command signal and the second relay command signal to the first and second relay via the respective first and second RCOIs (as mentioned in each of the independent claims).
Similar to explanation of reasons for allowance in the parent application, the prior art of record does not teach the particular structure of the two-hand safety control system. Prior art references found to be pertinent to Applicants disclosure (such as Patent Numbers: 5396222, 6392169, 7187091, 8675330, and US Patent Publication No. 2020/0352007), either only teach minor aspects of the invention or only teach the general environment of the invention. The collective prior art, either singly or in combination, do not teach the claim limitations. Thus, claims 21, 31, and 39 are allowable over the cited prior art. Dependent claims 22-30, 32-38, and 40 are allowable due to their dependence on allowable independent claims 21, 31, and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536. The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687
adnan.aziz@uspto.gov